Citation Nr: 1710323	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-34 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected right thigh muscle injury, muscle group XIV (right thigh disability).

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from August 1965 to August 1967, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In August 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  A review of the file indicates that the Veteran withdrew the hearing request later that month.  In July 2011, the Veteran again requested a hearing before a VLJ.  However, the Veteran again withdrew the request for hearing in December 2014, and asked that his case be decided based on the evidence of record.  Thus, the hearing requests are deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In May 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran failed without good cause to report for a VA examination scheduled in May 2016 that was necessary to evaluate his right thigh disability.  

2.  The Veteran's service-connected disabilities do not cause anatomical loss or loss of use of both feet or one hand and one foot or blindness in both eyes; and the Veteran is not shown to have been rendered bedridden or helpless as the result of his service-connected disabilities; nor is he shown to be precluded from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person due to service-connected disabilities. 

3.  The Veteran is not permanently housebound by reason of his service-connected disabilities and does not have a single disability rated as 100 percent disabling.


CONCLUSIONS OF LAW

1.  The claim of entitlement to a disability rating in excess of 10 percent for right thigh muscle injury, muscle group XIV, lacks legal merit due to the Veteran's failure to report for a necessary VA examination. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §  3.655 (b) (2016).

2.  The criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Failure to Report for Necessary VA Examination

Prior to addressing the merits of SMC claim on appeal, the Board must address the Veteran's failure to report for VA examinations which the Board found were necessary in order to substantiate the increased rating claim remanded in March 2016. 

Pursuant to the May 2016 Board remand directives, the RO scheduled the Veteran for a VA examination in June 2016.  The Veteran failed to report for the scheduled examination.  He has not responded or explained in any way the reason for his failure to report to the examinations.  In addition, VA attempted to contact him and his next of kin to find out why he did not attend VA examination.  There was no success in that effort.  The number was out of order.  The Board emphasizes that the duty to assist a claimant is not a one-way street, and in this case the Veteran has failed to cooperate in the development of his claim.  Olsen v. Principi, 3 Vet. App. 480 (1992); Wood v. Derwinski, 1 Vet. App. 406 (1991); 38 C.F.R. § 3.655.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with the type of claim. 38 C.F.R. §  3.655 (a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. §  3.655 (b) (emphasis added).

The first question for resolution here is whether the benefits cannot be established or confirmed without the examinations.  It goes without saying that a remand implies a finding that the benefit cannot be granted based on the evidence of record.  If the benefit could be granted, the remand would be unnecessary.  The stated bases for the Board's remand were to determine the current severity of the service-connected right thigh disability.  Indeed, the examination was necessary to evaluate the Veteran's assertions of worsening and to determine the extent of worsening if found and because he had failed to report for a 2015 examination.  As explained by the Board in its remand, the evidence of record was not sufficient to reach a decision on the issue. [By contrast, the SMC claim was Remanded, in pertinent part, because it was inextricably intertwined with the increased rating issue.]

Having found that the criteria under 38 C.F.R. §  3.655 (a) are met, the disposition of the increased rating claim is contingent on the type of claim at issue.  The rating claim is not the original claim for compensation.  Service connection for a right thigh muscle injury was granted in a January 1968 rating decision.  The current rating issue arises from an increased rating claims received in February 2009. In Other words, it is a claim for an increase for an already service-connected disability.  The appropriate disposition regarding that claim is denial as per 38 C.F.R. § 3.655 (b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit). 




SMC

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  The Board attempted to obtain Social Security Administration (SSA) records, but was informed that all records had been destroyed.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his requests for a hearing.

The Veteran was provided a VA examination for SMC in August 2009 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to determine SMC.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Compensation at the aid and attendance rate is payable when a Veteran's service-connected disability or disabilities cause the anatomical loss or loss of use of both feet or one hand and one foot, cause the Veteran to be blind in both eyes, or render him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as:  the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made.

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day, will not suffice.  38 C.F.R. § 3.352 (a).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352 (a).

Review of the record shows that the Veteran is service-connected for posttraumatic stress disorder, rated at 30 percent disabling, residuals of a shell fragment wound (SFW) of the abdomen, rated at 20 percent disabling, left leg muscle wound, rated at 10 percent disabling, right thigh muscle injury, rated at 10 percent disabling, abdomen muscle injury, rated at 10 percent disabling, right patellar tendon injury with retained SFW, rated at 10 percent disabling, left knee arthrotomy with retained SFW, rated at 10 percent disabling, left ankle injury from SFW, rated at 10 percent disabling, and abdomen scar, rated at 10 percent disabling.

The Veteran's combined total rating is 80 percent.  The Veteran has also been awarded a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

The Veteran was afforded a VA examination in August 2009.  The examiner indicated that the Veteran was not permanently bedridden, that the Veteran could travel beyond his current domicile, and that he traveled to the examination alone.  He could walk without the assistance of another person, but he used a cane.  He had no restrictions leaving his home.  The examiner noted that the Veteran had lower extremity functional limitations of the lower extremity due to a combination of a service-connected disability and an unrelated right hip fracture.

The Veteran's medical records show that he was in no acute distress, had a normal gait, and retained normal 5/5 strength.  In October 2015, he reported that he required assistance at home for some chores, but that he did not require assistance for his activities of daily living.

As such, the evidence shows that the service-connected disabilities do not preclude the Veteran from caring for his daily personal needs such as dressing, toileting and feeding himself or otherwise protecting himself from the hazards and dangers incident due to his daily environment without the regular assistance of another person.

The record does not demonstrate that the Veteran is unable to dress or undress himself, keep himself clean and presentable, feed himself, or attend to the wants of nature as the result of his service-connected disabilities alone.  His service-connected disabilities do not require the use of any special prosthetic or orthopedic appliances or cause mental or physical incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  Finally, the record does not demonstrate that the Veteran is unable to protect himself from the dangers and hazards incident to his daily environment without assistance due solely to his service-connected disabilities.

As such, the medical evidence shows that the Veteran is not rendered so helpless as to need regular aid and attendance due to his service-connected disabilities.  There is no other medical opinion, private or VA, in support of the Veteran's SMC claim.

Accordingly, the evidence against the claim for entitlement to special monthly compensation based upon the need for aid and attendance, and the claim is denied.

The regulations also provide additional compensation on the basis of being housebound where the veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Regarding the criteria necessary for housebound status, the Veteran does not have a single, permanent service-connected disability rated 100 percent disabling; therefore, he does not meet the legal criteria for payment of compensation at the housebound rate under that criterion.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350.

Furthermore, as detailed above, the evidence does not show that the Veteran's service-connected disabilities result in the Veteran being housebound as he has had medical visits at medical facilities through at least 2016.

Accordingly, the Veteran does not qualify for SMC by reason of being housebound due to his service-connected disabilities, and his claim is denied.


ORDER

A rating in excess of 10 percent for a right thigh disability is denied.

SMC is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


